            Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
____________________________________
                                       )        CIVIL ACTION NO. 3:21-CV-30029
JASON YOUNG and MARY YOUNG,            )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                       )
HYDROPOLIS, INC.,                      )
a Massachusetts corporation,           )
                                       )
      Defendant.                       )
_________________________________ )

                     COMPLAINT AND DEMAND FOR JURY TRIAL
                         (INJUNCTIVE RELIEF SOUGHT)

       Plaintiffs, Jason Young and Mary Young (the “Youngs”), sue Defendant, Hydropolis, Inc.

(“Hydropolis”), for infringement of the Youngs’ United States Patent No. 9,468,865 (the “‘865

Patent”) and allege the following:

                                            PARTIES

       1.      The Youngs are a married couple residing in New Port Richey, Pasco County,

Florida, and are the inventors of the invention claimed in the ‘865 Patent.

       2.      Hydropolis is a Massachusetts corporation with its principal place of business in

Agawam, Hampden County, Massachusetts.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1338(a) because the Youngs’ claims arise under the patent laws of the United States, codified at

35 U.S.C. § 101 et seq.

       4.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 140 0(b) because

Hydropolis: (a) committed acts of patent infringement in this judicial district by taking acts within
             Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 2 of 9




this judicial district that induce the infringement of the Youngs’ ‘865 Patent; and (b) has its

principal place of business located in Agawam, Massachusetts, which is within this judicial

district.

                                  FACTUAL BACKGROUND

        5.      The Youngs are the inventors and sole owners and of the entire right, title and

interest in ‘865 Patent, entitled “TINCTURE PREPARATION METHOD AND USE”. A copy of

the Youngs’ ‘865 Patent is attached to this Complaint as Exhibit A.

        6.      The Youngs’ ‘865 Patent was duly and legally issued by the United States Patent

and Trademark Office on October 18, 2016, and enjoys a priority date of at least as early as

February 24, 2015, the filing date of the application giving rise to the ‘865 Patent.

        7.      Hydropolis advertises for sale and sells in the United States a product known as the

“Butter Brewer” (the “Butter Brewer”).

        8.      Hydropolis includes an “Instruction Booklet” with the Butter Brewer and on its

website, www.butterbrewer.com (the “Butter Brewer Website”), which directs persons how to use

the Butter Brewer to make tinctures (the “Butter Brewer Instruction Booklet”). A copy of the

Butter Brewer Instruction Booklet is attached to this Complaint as Exhibit B.

        9.      Hydropolis’ Butter Brewer Website also contains instructional videos, located at

www.butterbrewer.com/machine-overview that also instruct persons how to use the Butter Brewer

to make tinctures (the “Butter Brewer Videos”).

        10.     Below are photographs from Hydropolis’ Butter Brewer Website showing the

Butter Brewer and its components:




                                                 2
  Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 3 of 9




Photo A




Photo B




                               3
          Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 4 of 9




       Photo C




       Photo D

       11.    The photograph below, captured from the “Butter Brewer Machine Overview

video” posted on the Butter Brewer Website, depicts a round silver heating element in bottom of

the outer container of the Butter Brewer.




                                              4
            Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 5 of 9




       Photo E

       12.     The Butter Brewer contains all the components of the apparatus described in Claim

1 of the Youngs’ ‘865 Patent.

       13.     Specifically, the Butter Brewer is:

                   a. A tincture manufacturing apparatus (see Photos A and C) and has;

                   b. A first container (see Photo B);

                   c. A second container, which is insertable into the first container (see Photos

B and D);

                   d. A control panel on the outer wall of the first container operable to facilitate

the entry of time, temperature and speed parameters (see Photos A and C);

                   e. A heating element in the first container (see Photo E); and

                   f. A lid with an agitator extending downward (see Photo D).

       14.     Through the Butter Brewer Instruction Booklet and Butter Brewer Videos,

Hydropolis instructs persons to use the Butter Brewer to make a tincture in a manner that directly

or through the doctrine of equivalents infringes at least Claim 1 of the Youngs’ ‘865 Patent.

       15.     Specifically, Hydropolis instructs persons to:




                                                 5
           Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 6 of 9




                    a. Place contents into the interior of the Butter Brewer’s second (inner)

container (the “Inner Container”);

                    b. Insert the Inner Container into the first (outer) container (the “Outer

Container”), which Inner Container is suspendedly mounted in the Outer Container due to the

configuration of the two containers;

                    c. securing the lid on the Butter Brewer;

                    d. inputting a speed parameter, which includes categories for constant and

intermittent rotation of the agitator;

                    e. inputting a temperature parameter of between 100 and 250 degrees

Fahrenheit;

                    f. initiating the cooking process wherein the Inner Container is heated to the

input temperature and the agitator is rotated at the speed parameter that was input;

                    g. monitoring for overflow during cooking via an overflow sensor mounted on

the lid (which is performed by the overflow sensor in the Butter Brewer lid);

                    h. completing the cooking process using the Butter Brewer (which is

accomplished when the inputted time expires); and

                    i. removing the Inner Container from the Outer Container and straining the

contents of the Inner Container into a storage vessel.

        16.    All conditions precedent to the maintenance of this action have been performed or

have been excused or waived.

                                              COUNT I
                              (Induced Infringement of the ‘865 Patent)

        17.    The Youngs incorporate the allegations in paragraphs 1 through 16 above as if fully

set forth herein.



                                                 6
          Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 7 of 9




       18.      No later than November 20, 2017, Hydropolis had actual knowledge of the Youngs’

‘865 Patent. On that date, the Youngs’ legal counsel sent a letter via Priority Mail and email to

Hydropolis: (a) notifying Hydropolis of the Youngs’ ‘865 Patent; (b) specifically asserting that

Hydropolis is infringing that patent; and (c) demanding that Hydropolis immediately cease and

desist from infringing the Youngs’ ‘865 Patent (the “November 2017 Demand Letter”). A copy

of the November 2017 Demand Letter (without voluminous exhibits) is attached to this Complaint

as Exhibit C.

       19.      Hydropolis failed to cease its infringing activity after receiving the November 2017

Demand Letter.

       20.      The Youngs’ legal counsel sent another demand letter to Hydropolis on January 13,

2021, in which the Youngs again demanded that Hydropolis immediately cease and desist from

infringing the Youngs’ ‘865 Patent (the “January 2021 Deman d Letter”). A copy of the January

2021 Demand Letter is attached to this Complaint as Exhibit D.

       21.      Hydropolis failed to cease its infringing activity after receiving the January 2021

Demand Letter.

       22.      As demonstrated on the Butter Brewer Videos, persons following the instructions

provided by Hydropolis are using the Butter Brewer to directly infringe the Youngs’ ‘865 Patent

or infringe that patent under the Doctrine of Equivalents.

       23.      Hydropolis’ actions described above have induced and continue to induce

infringement of the Youngs’ ‘865 Patent in violation of 35 U.S.C. § 271(b).

       24.      Hydropolis’ induced infringement of the Youngs’ ‘865 Patent has caused, and is

causing, the Youngs to suffer injury and economic damages, including depriving them of their




                                                 7
          Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 8 of 9




statutory right to exclusively control the practice of the invention claimed in the Youngs’ ‘865

Patent and to enjoy the market position attendant to that right.

       25.      Based on Hydropolis’ refusal to cease its infringing activities despite repeated

written demands that it do so, Hydropolis’ infringement of the Youngs’ ‘865 Patent is willful and

will continue unless enjoined by this Court.

       26.      Hydropolis’ infringement of the Youngs’ ‘865 Patent is causing and will continue

to cause the Youngs irreparable harm unless such infringing activities are enjoined by this Court

and the Youngs lack an adequate remedy at law to prevent injuries it is suff ering from the

infringement by Hydropolis.

       27.      Given the clear infringement by Hydropolis of the Youngs’ patent rights, the

Youngs are substantially likely to prevail upon the merits of this action.

       28.      The balance of hardships and the public interest requ ires that Hydropolis

immediately cease its infringing activities.

       WHEREFORE, the Youngs respectfully requests this Court to

       (A)      enter judgment in their favor and against Hydropolis;

       (B)      grant the Youngs permanent injunctive relief barring the activities of Hydropolis

that infringe upon the Youngs’ rights in their ‘865 Patent;

       (C)      award the Youngs their damages under 35 U.S.C. § 284;

       (D)      treble the amount of damages awarded to the Youngs based on Hydropolis’ willful

infringement;

       (E)      award the Youngs pre and post-judgment interest, costs, and expert fees; and

       (F)      grant to the Youngs all other relief this Court deems just and appropriate.




                                                 8
           Case 3:21-cv-30029-KAR Document 1 Filed 03/05/21 Page 9 of 9




                                DEMAND FOR JURY TRIAL

        The Youngs hereby demand a jury trial on all issues so triable.

Dated: March 5, 2021                         Respectfully submitted,

                                             JASON YOUNG and MARY YOUNG,

                                             By their attorneys,

                                             /s/ Catherine M. DiVita
                                             Catherine M. DiVita (BBO # 693446)
                                             CONN KAVANAUGH ROSENTHAL
                                             PEISCH & FORD
                                             1 Federal St., 15th floor
                                             Boston, MA 02110
                                             Phone: 617-348-8282
                                             cdivita@connkavanaugh.com

                                             Local Counsel

                                             Richard E. Fee (Florida Bar No. 813680)
                                             FEE & JEFFRIES, P.A.
                                             1227 N. Franklin Street
                                             Tampa, FL 33602
                                             Phone: 813-229-8008
                                             rfee@feejeffries.com

                                             Lead Trial Counsel
                                             Pro Hac Vice Admission Pending



2740396.2 08166.000




                                                9
